Citation Nr: 0602249	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-33 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression, apparent intermittent 
explosive disorder, or personality disorder.

2.  Entitlement to service connection for a right knee 
disorder, to include patellofemoral arthritis with 
chondromalacia.

3.  Entitlement to service connection for a left knee 
disorder, to include patellofemoral arthritis with 
chondromalacia.

4.  Entitlement to service connection for degenerative joint 
disease, right hand, to include as injury residuals.

5.  Entitlement to service connection for degenerative joint 
disease, left hand, to include as injury residuals.




REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1973 to August 
1979.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied the 
claims of entitlement to service connection which are 
addressed in this decision.  The veteran disagreed with that 
determination in May 2004, and, after the RO issued a 
September 2004 statement of the case (SOC), the veteran's 
timely substantive appeal was received in October 2004.


FINDINGS OF FACT

1.  A personality disorder is not a psychiatric disorder for 
which service connection may be granted.

2.  The veteran failed to report for VA examination scheduled 
to afford the veteran a current medical diagnosis of each of 
the claimed disorders which would be adequate for purposes of 
VA regulations and to provide medical opinion regarding he 
likelihood of a link between the claimed disorders and the 
veteran's service.  

3.  The clinical opinion of record is too speculative to 
provide a probative link between the veteran's current 
psychiatric disorders and his service.

4.  The service medical records establish that no chronic 
disorder of either knee was diagnosed during the veteran's 
service, so the clinical opinion based on the medical 
statement that chronic disorders of the knees were diagnosed 
in service is not probative.

5.  The service medical records establish that no chronic 
disorder of either hand was diagnosed during the veteran's 
service.

6.  The veteran's subjective complaints of pain in the hands, 
in the absence of objective or radiologic confirmation of a 
medical diagnosis of degenerative joint disease, do not meet 
the criteria for service connection.  


CONCLUSIONS OF LAW

1.  Service connection for a personality disorder is 
precluded as a matter of law.  38 U.S.C.A. §§ 101, 1110, 
1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(c) (2005); Winn v. Brown, 8 Vet. App. 510 
(1996).

2.  The criteria for an award of service connection for a 
psychiatric disorder, to include depression or apparent 
intermittent explosive disorder, are not met.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for an award of service connection for a 
right, left, or bilateral knee disorder are not met, nor may 
service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

4.  The criteria for an award of service connection for a 
right, left, or bilateral hand disorder are not met, nor may 
service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted medical evidence 
sufficient to establish service connection for the claimed 
disorders.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, following receipt of the veteran's claims in 
January 2004, the RO issued a letter later in that same 
month, January 2004, which advised the veteran of the 
provisions of the VCAA, including VA's duty to notify him as 
to the evidence necessary to substantiate his claims and VA's 
duty to the assist him to obtain evidence.  The letter 
advised the veteran of the criteria for entitlement to 
service connection, advised the veteran of his responsibility 
to identify any additional medical evidence that he wanted VA 
to obtain for him, provided a lengthy description of the 
types of evidence which might be relevant to substantiate his 
claims, and advised him of the types of evidence VA would 
obtain on his behalf.  This letter specifically advised the 
veteran to provide any medical reports in his possession and 
advised the veteran that any or all of the types of evidence 
listed would assist VA in making its decision.  

A medical examination was scheduled for the veteran.   The 
veteran canceled the scheduled VA examination and requested 
that the decisions on his claims be based on the evidence of 
record.  The rating decision issued in May 2004 clearly 
advised the veteran that, without the evidence expected from 
the scheduled VA examination, the claims could not be 
granted.  The veteran requested review of the denials by a 
Decision Review Officer.  In the September 2004 SOC, the 
Decision Review Officer provided the veteran with the full 
text of the 38 C.F.R. § 3.159, as revised to incorporate and 
implement the VCAA, the regulations pertinent to service 
connection, presumptive service connection, and secondary 
service connection, as well as the full text of 38 C.F.R. § 
3.326, governing acceptance of private clinical evidence and 
scheduling of VA examinations in connection with a claim for 
disability compensation.  The Decision Review Officer clearly 
explained why the clinical evidence submitted by the veteran 
was insufficient to meet the criteria for service connection 
as to each of the claimed disorders.  

To the extent that the veteran's psychiatric disorder is 
diagnosed as a personality disorder, service connection 
cannot be granted for that disorder, because, as explained 
below, service connection for such a developmental disorder 
is precluded by law.  Since further development cannot alter 
the regulatory preclusion of service connection for a 
developmental psychiatric disorder, no further discussion of 
compliance with the VCAA as to the determination that service 
connection cannot be granted for a personality disorder is 
required, since there is no notification action or 
development of evidence under the provisions of the VCAA that 
could alter that regulatory preclusion.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not 
apply where there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim).

The veteran was afforded the opportunity to submit or 
identify any additional evidence, and was afforded VA 
examinations.  As noted above, the veteran declined to report 
for VA examination, and, in a written statement submitted in 
January 2004, specifically stated that he had no other 
evidence to submit.  The RO has conducted all development 
possible under the circumstances.  Both the duty to assist 
the veteran and the duty to notify the appellant have been 
met, to the extent possible under the circumstances.

When considering the VCAA notification letter, the rating 
decision on appeal, and the SOC, as a whole, the Board finds 
that the claimant and his representative were aware of the 
evidence required to substantiate his claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The appellant has had an opportunity to review the evidence 
and comment on that evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  As 
noted, the veteran has been afforded the opportunity to 
submit additional evidence and has been afforded the 
opportunity to appear for VA examination.  The Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  The veteran does not contend that 
he wishes to identify or submit any additional evidence, and 
he has not indicated willingness to report for VA 
examination.  

It is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal.  The veteran does not allege 
that VA has failed to notify him or failed to assist him, or 
that his ability to substantiate his claims has in any way 
been prejudiced.  Mayfield, supra.

Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Service connection for certain chronic diseases, including 
arthritis, will be presumed if manifest to a compensable 
degree within a year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Moreover, service connection is not warranted 
for pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

When a claimant fails without good cause to report for a 
medical examination scheduled in connection with a claim for 
service connection, the claim for service connection shall be 
based upon review of the evidence of record.  See 38 C.F.R. 
§ 3.655.



1.  Claim for service connection for a psychiatric disorder

In October 1975, the veteran was referred for psychiatric 
evaluation after smashing his hand into the bulkhead in the 
radar room.  In January 1976, the veteran requested 
evaluation for agitation and nervousness.  He stated that he 
hated people, crowds, and crowded conditions.  May 1977 
clinical records state that a diagnosis of situational 
adjustment reaction had previously been assigned.  Periodic 
examination conducted in August 1977 discloses that a 
diagnosis of situational adjustment reaction secondary to 
occupational maladjustment was assigned.  The veteran's 
service medical records are thereafter devoid of evidence of 
psychiatric treatment or diagnosis, and the August 1979 
separation examination is devoid of discussion of a 
psychiatric diagnosis or history of psychiatric disorder.  

In a private medical statement dated in November 2003, SLH, 
M.D., stated that the veteran was currently being treated for 
depression and post-traumatic stress disorder (PTSD), and was 
being referred for further evaluation.  

In a December 2003 private medical statement from Affiliates 
in Psychology, the providers assigned three diagnoses: 
apparent intermittent explosive disorder; depressive 
disorder, not otherwise specified; and, personality disorder, 
not otherwise specified.  The providers opined that the 
veteran had a difficult time organizing his daily activities 
and adhering to personal routines and daily habits because of 
his problem sleeping, which "could be" an outgrowth of 
various situations which occurred during his military career.  
The providers further opined that the difficulties the 
veteran had in service with his superiors "very well could 
have added" to his difficulties of explosive behavior and 
other manifestations of impaired mood and affect.  

Analysis

Initially, the Board notes that service connection cannot, by 
regulation, be granted for personality disorder.  A 
personality disorder is defined by regulation as a congenital 
or developmental disorder.  Developmental disorders are 
excluded, by regulation, from the definition of disease or 
injury for which veteran benefits are authorized if incurred 
or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  As 
such, regardless of the character or the quality of any 
evidence which the veteran could submit, a strictly 
developmental defect, such as a personality disorder, cannot 
be recognized as a disability under the terms of the VA's 
Schedule for Rating Disabilities and must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno 
v. Principi, 3 Vet. App. 439 (1992).  The validity of the 
exclusion in 38 C.F.R. § 3.303(c) of congenital and 
development defects such as a personality disorder from the 
definition of disease or injury, at least as to preclusion of 
service connection for personality disorder, has been upheld.  
Winn, 8 Vet. App. at 510.

The veteran's service medical records reflect that a 
diagnosis of situational adjustment reaction was diagnosed 
during his service.  However, no further treatment for that 
disorder is documented in the service clinical records after 
August 1977, and no notation of continuation of that 
diagnosis was noted at the time of the veteran's service 
discharge in 1979.  The service medical records establish 
that no psychiatric diagnosis currently assigned was 
diagnosed or treated during the veteran's service.  Because 
the current clinical records establish that the current 
clinical diagnoses do not include a psychiatric disorder 
which was diagnosed or treated in service, this evidence is 
unfavorable to the veteran's claim.  

In addition to the assignment of a diagnosis of personality 
disorder, the medical evidence in this case states that two 
additional diagnoses are appropriate, apparent intermittent 
explosive disorder, and depressive disorder, not otherwise 
specified.  However, the medical opinion in this case, which 
expresses the link between these  psychiatric disorders and 
the veteran's military service in terms of "could'' implies 
that the link "may or may not" be present, and is too 
speculative to establish a medical nexus for purposes of 
service connection under the laws governing VA benefits.  See 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Warren 
v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed 
in terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  

The speculative December 2003 statements, which, in essence, 
merely state that the veteran's military service might or 
might not have resulted in a current psychiatric disorder, 
are not probative to substantiate the veteran's claim for 
service connection for a psychiatric disorder.  Service 
connection may not be based on a resort to speculation or a 
remote possibility.  See 38 C.F.R. § 3.102; Morris v. West, 
13 Vet. App. 94 (1999) (statement that veteran was "possibly" 
suffering from schizophrenia deemed speculative); Blum v. 
West, 12 Vet. App. 185, 1 86-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative).  Thus, although the December 2003 
medical statement is not unfavorable to the veteran's claim 
for service connection for a psychiatric disorder, it is not 
probative to assist the veteran to substantiate the claim.  

The Board notes that Dr. H., in his November 2003 medical 
statement, assigned a diagnosis of PTSD.  The November 2003 
medical statement contains a general statement that "it is 
my medical opinion that his current conditions and medical 
problems are a direct result of conditions that he 
experienced while in the military service," but this opinion 
does not directly reference PTSD or indicate what stressor in 
service might be linked to PTSD.  Dr. H's statement indicates 
that Dr. H. was deferring psychiatric evaluation to a 
psychiatrist.  Since the December 2003 psychiatric report 
does no assign a diagnosis of PTSD, the preponderance of the 
medical evidence is against a diagnosis of PTSD, as Dr. H. 
indicated he was deferring psychiatric diagnosis, and the 
psychiatric diagnosis did not confirm the diagnosis of PTSD.  
In any event, the evidence of record did not identify any 
stressor, so the diagnosis of PTSD assigned in November 2003 
does not meet the criteria in 38 C.F.R. § 3.304(f) or 
38 C.F.R. § 4.125(a).  The medical evidence of record does 
not support the criteria for service connection, and, as the 
veteran declined VA examination, no evidence from VA 
examination is available to support a diagnosis of PTSD.  The 
requirements for service connection for PTSD have not been 
met.  

The December 2003 private medical statement provides no 
evidence or opinion that the veteran had any chronic and 
continuing treatment for any type of psychiatric disorder 
following his service discharge in 1979 until his private 
treatment beginning in November 2003.  As the RO advised the 
veteran in the September 2004 SOC, the absence of evidence of 
any chronic and continuous psychiatric disorder during the 
twenty-five years following the veteran's service is 
unfavorable to the veteran's claim.  The Board finds that the 
complete lack of any clinical records reflecting treatment of 
a psychiatric disorder for the period from August 1979 
through November 2003, together with the veteran's statement 
that he has no additional evidence, is persuasive evidence 
that the veteran was not treated for a psychiatric disorder 
chronically or continuously following service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

The veteran has not established that he has a current 
psychiatric disorder which was first diagnosed during, 
manifested during, or treated during his military service.  
The clinical evidence provided by the December 2003 private 
medical opinion is not probative to provide a nexus between 
the veteran's military service and a current psychiatric 
disorder for which service connection may be granted.  The 
claim for service connection for a psychiatric disorder, to 
include depression, apparent intermittent explosive disorder, 
or personality disorder, is denied.

2.  Claims for service connection for a right, left, or 
bilateral knee disorder

The veteran's service medical records disclosed that, in July 
1975, the veteran complained of pain in both knees of two or 
three months in duration.  The pain was localized in the 
patellar region.  It was noted that the veteran had been seen 
before and treated with Norgesic, compresses, elevation, and 
exercises.  The veteran was referred for consultation with a 
provisional diagnosis of possible chondromalacia.  On 
consultation, the examiner noted that the veteran had full 
flexion and extension of both knees.  Radiologic examination 
was recommended, but no diagnosis was assigned.  In August 
1978, the veteran sought treatment for a swollen right knee 
following trauma.  No effusion or abrasion was noted.  An Ace 
wrap was prescribed.  At the time of separation examination 
conducted in August 1979, the veteran's lower extremities 
were described as normal.

In a private medical statement dated in November 2003, SLH, 
M.D., stated that the veteran was currently being treated for 
bilateral knee pain.  Dr. H. noted that the veteran's service 
medical records disclosed that he complained of bilateral 
knee pain on at least two occasions, and that a diagnosis of 
patellar chondromalacia and synovitis or arthritis was 
assigned.  Dr. H. stated that degenerative changes of both 
knees, significant peripatellar tenderness, and patellar 
crepitus consistent with chronic chondromalacia were present.  
Dr. H. opined that the veteran's knee disorders were the 
result of medical conditions treated during the veteran's 
active duty.

Analysis

The opinion rendered by Dr. H. is not probative to establish 
that the veteran has a current knee disorder which was first 
manifested or treated in service, because Dr. H.'s statement 
that a diagnosis of patellar chondromalacia and synovitis or 
arthritis was assigned in service is incorrect.  The July 
1975 request for consultation clearly reflects that an 
initial provider considered a provisional diagnosis of 
possible chondromalacia and requested evaluation for the 
veteran.  The consulting provider, however, declined to 
assign a diagnosis of chondromalacia or other knee disorder 
in July 1975.  The clinical evidence provided in the July 
1975 service medical records is not consistent with Dr. H.'s 
statement.

The service medical records clearly reflect that the veteran 
was not again treated for any knee disorder, during the 
remaining four years of the veteran's service, from July 1975 
through August 1979, other than on one occasion, in August 
1978, when the veteran's right knee alone was evaluated 
following a specific trauma.  The service medical records 
establish that the veteran's knee complaints in service were 
acute and temporary and resolved without further treatment or 
continuing diagnosis.

The record is devoid of evidence that a knee disorder for 
which a presumption of service connection is available, to 
include arthritis, was medically diagnosed within one year 
following the veteran's service discharge.  Therefore, no 
presumption of service connection for any knee disorder is 
applicable in this case.

Moreover, the veteran has not provided any evidence that he 
sought medical treatment for or was diagnosed as having any 
knee disorder during the period following his service 
discharge in August 1979 until he was seen by Dr. H. in 
November 2003.  The complete lack of any clinical records 
reflecting treatment of a right, left, or bilateral knee 
disorder for the period from August 1979 through November 
2003, together with the veteran's statement that he has no 
additional evidence, is persuasive evidence that the veteran 
was not treated for a knee disorder chronically or 
continuously following service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].  The absence of such evidence, in light of 
Dr. H.'s failure to address the lack of evidence during this 
time, further reduces the weight and probative value of his 
opinion.

The evidence establishes that no chronic knee disorder was 
diagnosed during the veteran's service.  No chronic knee 
disorder was diagnosed during the presumptive period 
following the veteran's service.  There is no evidence that 
the veteran had chronic or continuous complaints of any knee 
disorder or medical treatment of a knee disorder in the first 
twenty-five years after his service discharge.  Dr. H's 
opinion that the veteran's current knee disorders were first 
manifested during the veteran's service is of no probative 
value, since he incorrectly characterized the service 
clinical records on which he based his opinion as disclosing 
that the disorders currently present were diagnosed in 
service.  

Although the veteran has established that he has a current 
right knee disorder and a current left knee disorder, he has 
not established that he incurred any chronic disorder of 
either knee in service or provided probative medical opinion 
linking a current disorder of either knee to his service.  Of 
the three elements required to establish service connection, 
the evidence submitted by the veteran establishes only one, a 
current disability.  Until the veteran submits evidence which 
meets each of the three required elements, service connection 
for a right, left, or bilateral knee disorder cannot be 
granted.  The evidence is not in equipoise as to either of 
the two required elements which have not been established, 
and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.

3.  Claims for service connection for a right, left, or 
bilateral hand disorder 

The veteran's service medical records disclose that, in 
January 1975, the veteran struck both hands against the 
bulkhead.  He complained of pain in the left hand.  Physical 
examination revealed some edema of the right hand, little 
finger.  Radiologic examination disclosed no fracture.  In 
October 1975, the veteran was seen for a bruised hand after 
striking the bulkheads in the radar room.  Later that same 
month, the veteran again struck the steel bulkheads with his 
fists.  Periodic examination conducted in August 1977 
disclosed no abnormality of the upper extremities.  At the 
time of separation examination conducted in August 1979, the 
veteran's upper extremities were described as normal.

In a private medical statement dated in November 2003, Dr. H. 
stated that the veteran was currently being treated for 
bilateral hand pain.  Dr. H. stated that the veteran's 
service medical records disclose that the veteran was seen on 
at least two occasions with bilateral hand pain after 
injuring his hands by striking the wall of the ship.  Dr. H. 
stated that the veteran had decreased grip strength and had 
pain in his hands related to degenerative changes in the 
metacarpal phalangeal joints of both hands.  Dr. H. opined 
that the veteran's degenerative arthritis of the hands was a 
result of the injuries he experienced during his service.

Analysis

The veteran has not provided any evidence that he sought 
medical treatment for or was diagnosed as having any hand 
disorder during the period following his service discharge in 
August 1979 until he was seen by Dr. H. in November 2003.  
The complete lack of any clinical records reflecting 
treatment of a right, left, or bilateral hand disorder for 
the period from August 1979 through November 2003, together 
with the veteran's statement that he has no additional 
evidence, is persuasive evidence that the veteran was not 
treated for a hand disorder, to include degenerative joint 
disease, chronically or continuously following service.  See 
Forshey, supra.  

The only evidence cited by Dr. H. to support his diagnosis of 
degenerative joint disease of the hands is the veteran's 
subjective complaints of pain.  As noted above, the laws 
governing veterans' benefits preclude a grant of service 
connection in the absence of diagnosis of a current, chronic 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Moreover, service connection is not warranted for pain alone.  
See Sanchez-Benitez, supra.  Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Dr. H. has not provided 
radiologic findings which objectively substantiate his 
diagnosis of degenerative joint disease of the hands.  There 
is no finding of deformity, or discussion of any objective 
evidence supporting the diagnosis.  Dr. H. also stated that 
the veteran's hand pain causes loss of grip strength.  
However, this "finding" is based on the veteran's 
complaints of pain, and does not establish that there are 
objective manifestations of degenerative joint disease of the 
hands.  Even though Dr. H. has provided a diagnosis for the 
veteran's complaints of pain, his statement that there is a 
diagnosis, in the absence of any evidence other than pain, is 
not probative or persuasive to establish that a current 
medical diagnosis other than pain is present.   

The veteran has contacted VA to decline VA examination and to 
request that the claims be decided on the evidence of record.  
Therefore, the Board has no choice other than to decide the 
claims on the basis of the evidence of record.  38 C.F.R. 
§ 3.655.  

In fact, the service medical records are unfavorable to the 
claims, and the post-service absence of clinical records is 
unfavorable to the claims.  Forshey, supra.  These items of 
evidence are so unfavorable to the claims that the 
preponderance of the evidence remains against the claims, as 
to each of the three elements required to establish service 
connection.  

As noted above, the laws governing veterans' benefits 
administered by VA requires that a veteran establish that 
three elements are met in order to warrant a grant of service 
connection.  First, there must be competent evidence of 
current disability (established by medical diagnosis).  In 
this case, the medical evidence establishes only that the 
veteran has pain in his hands, but there is no objective 
medical finding of a diagnosis other than pain, although Dr. 
H. has assigned a diagnosis of degenerative joint disease 
based on the veteran's complaints of pain.  The favorable 
evidence of record consists entirely of the veteran's 
subjective complaints of pain in the hands.  This evidence 
does not establish that the veteran has a current disability 
for which service connection may be granted, since service 
connection cannot be granted for pain alone.  

Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service (established by lay or 
medical evidence).  The preponderance of the evidence is 
against a finding that the veteran incurred or aggravated a 
disease or injury in service, since the service medical 
records reflect only that the veteran hit his fists against 
walls on several occasions, but there is no evidence of any 
diagnosis in service of any injury other than bruising, which 
was temporary, and resolved without further treatment.  In 
addition, there is no evidence that any disorder of either 
hand was diagnosed during the 25 years immediately following 
the veteran's service.  Although Dr. H. assigned a diagnosis 
of degenerative joint disease of the hands, and provided a 
medical opinion that this diagnosis is linked to the injuries 
the veteran incurred in service, Dr. H. did not provide any 
discussion of the basis for this finding.  Since there is no 
evidence that the veteran incurred a chronic disorder of 
either hand during his service, this medical opinion, 
although favorable to the veteran's claim, is of little 
weight or persuasive value, in the absence of discussion of 
the rationale for the conclusion.  

Although Dr. H. states that the veteran incurred injuries to 
his hands in service that resulted in the later development 
of degenerative joint disease of the hands, Dr. H's statement 
and opinion is less persuasive than the unfavorable evidence 
of record.  The preponderance of the evidence is against a 
finding that the veteran incurred an injury, other than 
temporary bruising, of the left hand or of the right hand in 
service.  

Third, the veteran must establish a nexus between the 
inservice injury or disease and the current disability 
(established by medical evidence).  Although Dr. H. has 
provided an opinion that such a link exists, in the absence 
of evidence of a medically-diagnosed disorder for which 
service connection may be granted, and in the absence of any 
evidence that the veteran sustained an injury other than 
temporary bruising of either hand, the medical opinion 
linking the veteran's current hand pain to incidents in 
service does not place the evidence in equipoise to establish 
all three elements.  As the preponderance of the evidence is 
unfavorable to the claim on at least two of the three 
elements required to establish service connection, the 
evidence is not in equipoise, and the provisions of 38 
U.S.C.A. § 5107(b) are not applicable to warrant a more 
favorable determination.  The claim for service connection 
for a right hand, left hand, or bilateral hand disorder must 
be denied.

ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include depression, apparent 
intermittent explosive disorder, or personality disorder, is 
denied.

The claim of entitlement to service connection for a right 
knee disorder, to include patellofemoral arthritis with 
chondromalacia, is denied.

The claim of entitlement to service connection for a left 
knee disorder, to include patellofemoral arthritis with 
chondromalacia, is denied.

The claim of entitlement to service connection for 
degenerative joint disease, right hand, to include as injury 
residuals, is denied.

The claim of entitlement to service connection for 
degenerative joint disease, left hand, to include as injury 
residuals, is denied.


                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


